NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
           in the limited circumstances allowed under Rule 23(e)(1).

                                       2022 IL App (3d) 210439-U

                                Order filed November 30, 2022
      ____________________________________________________________________________

                                               IN THE

                                    APPELLATE COURT OF ILLINOIS

                                          THIRD DISTRICT

                                                 2022

      THE PEOPLE OF THE STATE OF                   )      Appeal from the Circuit Court
      ILLINOIS,                                    )      of the 9th Judicial Circuit,
                                                   )      Fulton County, Illinois,
             Plaintiff-Appellee,                   )
                                                   )      Appeal No. 3-21-0439
             v.                                    )      Circuit No. 18-CF-7
                                                   )
      AMBER N. COATS,                              )      Honorable
                                                   )      Thomas B. Ewing,
             Defendant-Appellant.                  )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HETTEL delivered the judgment of the court.
            Justices Hauptman and McDade concurred in the judgment.
      ____________________________________________________________________________

                                              ORDER

¶1         Held: Defendant’s sentence is not excessive.

¶2         Defendant, Amber N. Coats, appeals her conviction for theft. Defendant argues that the

     Fulton County circuit court abused its discretion when it sentenced her to 30 months’

     imprisonment when the underlying crime only involved a nominal amount of money. We affirm.

¶3                                       I. BACKGROUND
¶4          The State charged defendant with theft (720 ILCS 5/16-1(a)(1) (West 2018)). The charge

     alleged that defendant stole an amount less than $300 from Larry Bevard. Defendant had

     previously been convicted of forgery, making the offense a Class 4 felony and subjecting her to a

     potential sentencing range of one to three years’ imprisonment.

¶5          On February 11, 2019, defendant entered a negotiated plea and was sentenced to 180 days

     in jail and 30 months’ probation. The factual basis for the plea established that on January 2, 2018,

     defendant removed a personal check from Bevard’s vehicle and attempted to use the check to buy

     cigarettes that cost approximately $26.1

¶6          On January 15, 2020, the State filed a petition to revoke defendant’s probation. The petition

     alleged that defendant failed to complete a remedial program, course of treatment, or aftercare, she

     did not cooperate with the recommended psychiatric, psychological, or substance abuse treatment,

     and she failed to meet with a probation officer and cooperate fully with the terms of her probation.

     After a hearing, the court granted the State’s petition.

¶7          The court held a sentencing hearing on August 13, 2021. The State requested two years’

     imprisonment, arguing that, given defendant’s criminal history and unsuccessful probation

     attempts, probation was no longer a viable option. Defendant argued that she should serve the

     remainder of her county jail sentence.

¶8          In reaching its decision, the court stated that it considered all factors in aggravation and

     mitigation and listed all factors that were relevant to its sentencing decision. The court sentenced

     defendant to 30 months’ imprisonment, stating:




            1
              The dollar amount defendant wrote on Bevard’s check when using it in the store is not clear
     from the record. The amounts of $26, $27, and $28 are all mentioned by the State and defense counsel
     during various court hearings. The amount is irrelevant to the issue before us.
                                                        2
                              “I’ve considered the factual basis, the Presentence Investigation Report, the

                      history and character, the attitude, evidence and arguments, the statutory matters,

                      and with due regard for the offense, and the violations that resulted in you being

                      here today.

                              I made some notes, and one of the notes that [defense counsel] said, the

                      biggest issue is the continued criminal conduct; and he said this is a tough case. He

                      articulated the difficulties he’s had, you know, in working with you. I think those

                      are sort of a mirror of the difficulties you’ve had in working with everybody.

                              He said you’re truly a good person—he believes that—and you want to be

                      a productive member of society. Inside everybody is a core of goodness. Your wish

                      to be a productive member of society, I accept that.

                              I think you need time. You need time to reflect upon what it is. Your, you

                      speak so fast, [defendant], that that’s a reflection of, that you can’t slow down and

                      think about what’s going on in your life. So, you’re gonna have some time. I’m

                      gonna concur with the recommendation of the State, two and a half years, all fines,

                      fees, and costs that apply.”

¶9            Defendant filed a motion to reconsider sentence arguing that the offense did not warrant

       such a long term of imprisonment given that the amount defendant stole was nominal. The court

       denied defendant’s motion, and she appealed.

¶ 10                                              II. ANALYSIS

¶ 11          Defendant argues her sentence is excessive given the nominal amount of money involved

       in the theft. Defendant contends that her sentence is manifestly disproportionate to the nature of

       the offense, and therefore, the court abused its discretion.


                                                         3
¶ 12          A circuit court’s sentencing decision is entitled to great deference, and we will not reverse

       on appeal absent an abuse of discretion. People v. Jackson, 375 Ill. App. 3d 796, 800 (2007). The

       reviewing court will not alter a defendant’s sentence without a finding of abuse of discretion by

       the circuit court. People v. Stacey, 193 Ill. 2d 203, 209 (2000); Jackson, 375 Ill. App. 3d at 801.

       There is no abuse of discretion “unless [the sentence] is manifestly disproportionate to the nature

       of the offense.” People v. Franks, 292 Ill. App. 3d 776, 779 (1997); see also People v. Alexander,

       239 Ill. 2d 205, 212 (2010).

¶ 13          As an initial matter, we note that because defendant’s 30-month sentence is within the

       applicable range of one to three years’ imprisonment (730 ILCS 5/5-4.5-45(a) (West 2018)), it is

       presumptively valid. See People v. Busse, 2016 IL App (1st) 142941, ¶ 27. Defendant bears the

       burden to rebut this presumption. Id. We also note that this was not defendant’s first offense.

       Although the value of the stolen amount was nominal, defendant was subject to a Class 4

       sentencing range due to her criminal history. See 720 ILCS 5/16-1(b)(2) (West 2018). Without

       defendant’s prior forgery conviction, the offense would have been a Class A misdemeanor, and

       defendant would not have faced a possible 30-month prison sentence. See id. § 16-1(b)(1).

¶ 14          Defendant argues that, considering she only stole $26, a sentence of 30 months’

       imprisonment is excessive. While the seriousness of the offense is an important factor to

       determining a sentence, it is not the sole factor the court must consider. Busse, 2016 IL App (1st)

       142941, ¶ 28. It is clear from the record that the court considered this factor when determining

       defendant’s sentence but found that other factors outweighed it. Along with the seriousness of the

       offense, the court considered defendant’s criminal history, her behavior during probation, and her

       attitude toward rehabilitation. From these factors, the court reasonably determined a sentence of

       imprisonment was necessary.


                                                       4
¶ 15          The court considered both factors in mitigation and aggravation appropriately, and it is not

       our duty now to reweigh the factors involved its decision. See People v. Coleman, 166 Ill. 2d 247,

       261-62 (1995); Stacey, 193 Ill. 2d at 209. (“[T]he reviewing court must not substitute its judgment

       for that of the trial court merely because it would have weighed these factors differently.”).

       Defendant’s sentence is neither greatly at variance with the spirit and purpose of the law, nor is it

       manifestly disproportionate to the nature of the offense given the factors in aggravation noted by

       the circuit court. See Alexander, 239 Ill. 2d at 212. Accordingly, the court did not abuse its

       discretion by sentencing defendant to 30 months’ imprisonment.

¶ 16                                           III. CONCLUSION

¶ 17          The judgment of the circuit court of Fulton County is affirmed.

¶ 18          Affirmed.




                                                        5